Judgment, Supreme Court, New York County (Robert Haft, J.), rendered February 14, 1990, convicting defendant, after jury trial, of murder in the second degree, and sentencing him to a term of 25 years to life, unanimously affirmed.
While the prosecutor’s cross-examination of defendant was improper insofar as it attempted to show that he was a womanizer who committed the murder out of rage when rejected by the victim, there having been no offer of proof to support this line of inquiry, the misconduct resulted only in the introduction of irrelevancies, not uncharged acts or other prior bad acts so potentially prejudicial as to deprive defendant of a fair trial (compare, People v Bagarozy, 132 AD2d 225). It was also improper for the prosecutor to elicit from defendant in cross-examination that several of the People’s witnesses were mistaken or lied insofar as their testimony differed from defendant’s, but such misconduct, when viewed in the context of the entire record, was harmless in view of the overwhelming evidence of defendant’s guilt (People v Rodriguez, 167 AD2d 120, lv denied 77 NY2d 843; compare, People v Ellis, 94 AD2d 652). Concur—Sullivan, J. P., Ellerin, Wallach, Asch and Williams, JJ.